Citation Nr: 1444114	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran testified before the undersigned at an August 2014 hearing held by videoconference from the RO; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

The preponderance of the evidence of record does not relate the Veteran's diabetes mellitus type 2 to her military service or to any incident therein, to include herbicide or chemical exposure.


CONCLUSION OF LAW

Diabetes mellitus type 2 was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide or chemical exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  December 2010, January 2011, February 2011, and October 2011 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  VA was notified in March 2011 and April 2011 that the Veteran's records with Dr. Rhea, Group Health, and Kino Community Hospital were unavailable.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The April 2013 VA medical opinion was adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The opinion is adequate because the examiner thoroughly reviewed the Veteran's medical records and relevant documents in the Veteran's claims file and provided an opinion supported by a rationale, with citations to specific medical records.  See generally Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements that were lacking to substantiate the Veteran's claim.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disability's history and etiology.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran has asserted that her diagnosed diabetes mellitus is related to her exposure to herbicides and/or chemicals during service.  Specifically, she believes that she was exposed to herbicides while stationed at Fort McClellan in Alabama.  She has submitted several internet articles and other medical reference materials not specific to her person concerning chemical exposure at Fort McClellan in conjunction with her claim.  She has also reported to her medical providers, to include as noted in a December 2010 VA treatment record, that she did not have "regular" diabetes, but that hers resulted from herbicide exposure.

VA regulations provide that if a Veteran were exposed to an herbicide agent during active service in Vietnam (and other limited foreign duty areas), presumptive service connection may be warranted for certain diseases, including diabetes mellitus type 2.  38 C.F.R. §§ 3.307, 3.309.  However, although she served in the Vietnam era, the Veteran has not asserted that she served in Vietnam or other overseas area in which VA has confirmed that herbicides were present, and her Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer of Discharge, does not reflect such service.  Accordingly, service connection for diabetes mellitus type 2 is not warranted on a presumptive basis as related to overseas service. 

That notwithstanding, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, which in the Veteran's case would also include her claimed exposure to chemicals.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records show no evidence of blood sugar abnormalities or of a diabetes diagnosis.  The reports from immediate post-service VA examinations conducted in June 1975 and June 1977 do not reflect abnormal endocrine findings or any other reference to blood sugar abnormalities or diabetes mellitus.  By the Veteran's report, her diabetes was first diagnosed sometime between 1999 and 2001.  However, a May 2001 private treatment record noted "possible high blood sugars and diabetes issues," and after blood glucose testing, new-onset diabetes mellitus type 2 was assessed.  Thereafter, private and VA treatment records dated through December 2010 show continuing treatment for diabetes and monitoring for related conditions.  

Although diabetes mellitus is currently diagnosed, the evidence of record, other than the Veteran's own contentions, does not relate it directly to the Veteran's military service.  The first documented evidence of diabetes mellitus type 2 is dated in 2001; even if the Veteran's assertion that it was first diagnosed in 1999 is correct, that makes the onset of her diabetes approximately 25 years after her separation from active service.  

Further, the April 2013 VA examiner concluded that the Veteran's diabetes mellitus type 2 was less likely than not related to her military service, to include the claimed chemical/herbicide exposure.  The examiner supported this conclusion in citing to the Veteran's June 1975 and June 1977 post-service VA examinations, which showed neither complaints of diabetes-type symptoms or abnormal clinical findings.  Further, the examiner found that the Veteran's service records did not establish that she was exposed to any type of chemicals during her service at Fort McClellan; her personnel records showed that she worked in a clerical job from November 1971 to January 1972 and after completing training as a licensed practical nurse, served as a medic.  Thus, she spent roughly 2 years at that military installation, and worked solely indoors.  Rather, the Veteran's initial onset of insulin resistance, followed shortly by her initial diagnosis of diabetes mellitus, was likely caused by excess weight and physical inactivity, based on "an extensive analysis of [the Veteran's] symptoms, body habitus, family history, risk factors, treatment modalities, [and] evolution and progression of clinical conditions." Her history of sleep apnea also may have been a factor.

The documentary evidence of record supports the examiner's opinion.  Even at the time of her 2001 diagnosis, the Veteran's weight was noted to be above normal, and increasing for the following years until a diagnosis of morbid obesity was ultimately made in 2006.  Further, the Veteran's military occupational specialty responsibilities are not suggestive of tasks that would involve exposure to herbicide or other chemicals.  Thus, the examiner's opinion is competent and credible evidence weighing against the claim, as it is supported by the evidence of record.  

The Veteran's assertions as to her chemical exposure on active duty are well-documented in the record.  She has submitted extensive internet printouts and other articles concerning illnesses occurring in the city where Fort McClellan is located, including an environmental case study of litigation against Monsanto Corporation regarding potential negative health effects from polychlorinated biphenyl (PCB) exposure.  These documents have been closely reviewed, and are noted not to include any medical community literature, but are primarily collections of emails, news articles with community comments, and internet publications.  To that end, although the Veteran's training as a licensed practical nurse is recognized, her specialized medical training is not as advanced as a medical doctor, such that her opinions are not as probative in determining the pathology or origin of her diabetes as compared to the VA examiner who is a medical doctor trained in the pathology of disease.  Further, the Veteran's opinions that her diabetes is the result of exposure to herbicides or other chemicals at Fort McClellan is less probative than the VA physician's opinion that her diabetes is not related to service because the Veteran's opinions do not address or recognize her other risk factors, such as weight, family history, or lifestyle, as the VA examiner did.  Indeed, most of the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For these reasons, the Board finds that opinion of the VA examiner significantly more probative than the opinions put forth by the Veteran.

The lay statements provided by her husband and brother concerning their research into the subject as personal opinions also have been considered.  However, again, these lay determinations are not as probative as the VA medical doctor's opinion, as the record does not establish that either her brother or her husband had attained the professional training required to offer such an opinion.  Compare Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), to Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For these reasons, the criteria for service connection are not met, and the claim fails.  See Davidson, 581 F.3d at 1315-16.  Accordingly, service connection for diabetes mellitus type 2 is not warranted. 

Because the Veteran did not have overseas service such that she would qualify for the presumption of service connection under 38 C.F.R. § 3.307 and 3.309 for the purposes of the controlling regulations, and because the preponderance of the evidence of record does not relate her currently diagnosed diabetes mellitus type 2 directly to her military service or to any incident therein, to include herbicide or chemical exposure, the preponderance of the evidence is against her claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type 2, including as due to herbicide exposure, is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


